 1   Alden J. Parker, State Bar No. 196808
     Email: aparker@fisherphillips.com
 2   William R.H. Mosher, State Bar No. 228253
     Email: wmosher@fisherphillips.com
 3   Natalie B. Fujikawa, State Bar No. 28412
     Email: nfujikawa@fisherphillips.com
 4   FISHER & PHILLIPS LLP
     621 Capitol Mall, Suite 1400
 5   Sacramento, CA 95814
     Telephone: (916) 210-0400
 6   Facsimile: (916) 210-0401

 7   Attorneys for Plaintiff and Cross-Defendants
     PEO Experts CA, Inc., dba Bixby Zane Insurance
 8   Services; Bixby Zane, Inc.; Jason Crawford; Brad
     Worley; Workforce Business Services, Inc., Workforce
 9   Business Services CA, LLC; and Robert Kelly

10
                             IN THE UNITED STATES DISTRICT COURT
11

12                        FOR THE EASTERN DISTRICT OF CALIFORNIA

13   PEO EXPERTS CA, INC., dba BIXBY ZANE            Case No. 2:17-CV-00318-KJM-CKD
     INSURANCE SERVICES, a California
14   corporation,                                    JOINT STIPULATION AND
                                                     [PROPOSED] ORDER TO CONTINUE
15
                    Plaintiff,                       PLAINTIFF/CROSS-DEFENDANTS’
16                                                   MOTION TO COMPEL JOHN
            vs.                                      MARSHALL’S COMPLIANCE WITH
17                                                   DEPOSITION SUBPOENA AND
     MICHAEL CRAIG ENGSTROM, an                      REQUESTS FOR PRODUCTION
18   individual; CHRISTOPHER IGNAZIO
     LONGO, an individual; RYAN WAKEFIELD,
19
     an individual; JENNIFER ENGSTROM, an
20   individual; MICHAEL ENGSTROM, INC., a
     California corporation; B&C LOC, INC., a
21   California corporation; PEO ADVISORS OF         Date: August 28, 2019
     CA, INC., a California corporation; and         Time: 10:00 a.m.
22   FREEDOM RISK INSURANCE SERVICES, a              Ctrm.: 24
     business entity form unknown,
23
                                                     Complaint Filed: February 14, 2017
24                  Defendants.                      Trial Date: None Set

25
     AND ALL CROSS-RELATED ACTIONS
26
27

28

     JOINT STIPULATION AND [PROPOSED] ORDER TO CONTINUE PLAINTIFF’S/CROSS-DEFENDANTS’
           MOTION TO COMPEL JOHN MARSHALL’S COMPLIANCE WITH DEPO SUBP AND RFP
     FPDOCS 35961327.1
 1          IT IS HEREBY STIPULATED AND AGREED, between Plaintiff/Cross-Defendant

 2   PEO Experts CA, Inc., dba Bixby Zane Insurance Services (“Plaintiff”); Defendants/Cross-

 3   Complainants Michael Craig Engstrom; Christopher Ignazio Longo; Ryan Wakefield; Jennifer

 4   Engstrom; Michael Engstrom, Inc.; B&C LOC, Inc.; PEO Advisors of CA, Inc.; and Freedom

 5   Risk Insurance Services, and third party John Marshall, by and through their counsel of record,

 6   to continue Plaintiff’s Motion to Compel John Marshall’s Compliance with Deposition

 7   Subpoena and Requests for Production.

 8          WHEREAS, on August 7, 2019, Plaintiff filed a Notice of Motion and Motion to Compel

 9   John Marshall’s Compliance with Subpoena for Deposition and Production of Documents (ECF

10   No. 124);

11          WHEREAS, on August 19, 2019, Plaintiff’s counsel was informed by counsel for John

12   Marshall, Suzanne M. Alves, that Ms. Alves is unavailable to comply with the Court’s joint

13   statement deadline and appear for the hearing currently scheduled for August 28, 2019, due to a

14   family emergency that will impact her schedule over the next week;

15          WHEREAS, the parties have agreed to continue the hearing on this matter by two weeks,

16   from August 28, to September 11, 2019; and

17          WHEREAS, good cause exists for granting this request to continue the hearing past the

18   current discovery deadline of August 30, 2019, because the parties have met and conferred in
19   good faith to resolve the issues raised with regard to Mr. Marshall’s subpoenaed deposition and

20   requests for production of documents, and but for Ms. Alves’ family emergency, the parties and

21   Mr. Marshall would have been prepared for the hearing as currently scheduled.

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                              1
      JOINT STIPULATION AND [PROPOSED] ORDER TO CONTINUE PLAINTIFF’S/CROSS-DEFENDANTS’
            MOTION TO COMPEL JOHN MARSHALL’S COMPLIANCE WITH DEPO SUBP AND RFP
     FPDOCS 35961327.1
 1             NOW THEREFORE, the Parties respectfully request that the Court continue the hearing

 2   for Plaintiff’s Motion and Motion to Compel John Marshall’s Compliance with Subpoena for

 3   Deposition and Production of Documents to September 11, 2019.

 4             IT IS SO STIPULATED.

 5   Dated: August 21, 2019              FISHER & PHILLIPS LLP

 6                                       By: /s/ Natalie B. Fujikawa
                                            Alden J. Parker
 7                                          William R.H. Mosher
 8                                          Natalie B. Fujikawa
                                            Attorneys for Plaintiff and Cross-Defendants
 9                                          PEO Experts CA, Inc., dba Bixby Zane Insurance
                                            Services; Bixby Zane, Inc.; Jason Crawford; Brad
10
                                            Worley; Workforce Business Services, Inc., Workforce
11                                          Business Services CA, LLC; and Robert Kelly
     Date: August 21, 2019               PARKER LAW GROUP
12
                                         By: /s/ Myles G. Taylor
13                                           Port J. Parker
                                             Myles G. Taylor
14
                                             Attorneys for Defendants and Cross-Complainants
15                                           Michael C. Engstrom, Christopher I. Longo, Jennifer
                                             Engstrom, Michael Engstrom, Inc., B&C LOC, Inc.,
16                                           and PEO Advisors of CA, Inc.
17
     Date: August 21, 2019               SMITH, MCDOWELL & POWELL, A Law Corp.
18
                                         By: /s/ C. Jason Smith
19                                           C. Jason Smith
20                                           Attorneys for Defendants and Cross-Complainants
                                             Ryan Wakefield and Freedom Risk Insurance Services
21
     Dated: August 21, 2019              ALVES RADCLIFFE LLP
22
                                         By: /s/ Suzanne M. Alves
23                                           Suzanne M. Alves
24                                           Attorneys for John Marshall

25
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
26
     Dated: August 26, 2019
27                                                   _____________________________________
                                                     CAROLYN K. DELANEY
28   15 peo318.stipulation
                                                    2
                                                     UNITED STATES MAGISTRATE JUDGE
      JOINT STIPULATION AND [PROPOSED] ORDER TO CONTINUE PLAINTIFF’S/CROSS-DEFENDANTS’
            MOTION TO COMPEL JOHN MARSHALL’S COMPLIANCE WITH DEPO SUBP AND RFP
     FPDOCS 35961327.1
